Citation Nr: 1717408	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel










INTRODUCTION

The Veteran had Guerilla service in the United States Armed Forces from July 1944 to June 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted entitlement to service connection for a bilateral hearing loss disability and assigned a 50 percent evaluation, effective October 19, 2015.  In February 2016, the Veteran filed a Notice of Disagreement (NOD).  He perfected his appeal in June 2016.  

In a January 2016 decision, the RO determined that entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss disability was warranted due to clear and unmistakable error; thus, a 50 percent evaluation was assigned effective September 24, 2014, the date of the Veteran's informal claim.

In his June 2016 substantive appeal, the Veteran made an informal claim for entitlement to service connection for a bilateral eye disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





REMAND

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected bilateral hearing loss disability.  In this regard, the record reflects the Veteran's report in February 2016 that he experienced "severe deafness."  Further, in May 2016, he stated that his disability increased in severity, as he could not hear an individual talking to him anymore, and such symptom affected his well-being.  Because the November 2015 VA audiological examination report appears to not be representative of the current severity of the Veteran's bilateral hearing loss, the claim must be remanded for a more contemporaneous VA examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be scheduled for a VA audiological examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Any indicated diagnostic tests and studies, to include an audiogram performed by a stated licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also comment on the effect that the Veteran's bilateral hearing loss disability has upon his daily functioning.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.  

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




